Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 1 of 10




                                                                  DATE FILED: April 6, 2020 3:59 PM
  DISTRICT COURT, ARAPAHOE COUNTY,                                FILING ID: 1EBD9C0AF0A09
  COLORADO                                                        CASE NUMBER: 2020CV30790

  Court Address: 7325 S Potomac Street #100
                 Centennial, CO 80112


  Plaintiff:   Michael Miles
                                                                     ▲COURT USE ONLY▲
  Defendant: James River Insurance Company


  Attorneys for Plaintiff:
  Jordan S. Coley, #52152
  DezaRae D. LaCrue , #40290                                     Case Number:
  Franklin D. Azar & Associates, P.C.
  14426 East Evans Avenue                                        Division/Ctrm:
  Aurora, CO 80014
  Phone Number: 303-757-3300
  Fax Number: 303-757-3206
  E-Mail:          coleyj@fdazar.com
                   lacrued@fdazar.com


                     COMPLAINT FOR DAMAGES AND JURY DEMAND


         COMES NOW Plaintiff, Michael Miles, by and through his attorneys, Franklin D. Azar and
  Associates, P.C, for his Complaint against the Defendant, states and alleges as follows:

                                   GENERAL ALLEGATIONS

  1.    Plaintiff Michael Miles is an individual and resident of the State of Colorado.

  2.   Defendant James River Insurance Company is a corporation doing business in the State of
  Colorado.

  3.    Venue is proper herein pursuant to C.R.C.P. 98.

  4.    This Court has jurisdiction over this matter pursuant to C.R.S. § 13-1-124.


                                                    1



                                                                                          EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 2 of 10




  5.   On or about November 16, 2018, Mr. Miles was involved in a motor vehicle collision on S
  Parker Road at or just past the intersection of E Temple Drive.

  6.    At the time of the collision, Mr. Miles was operating a 2012 Chevrolet Malibu.

  7.    At the time of the collision, Nathan Tolva was operating a 2014 Audi Q-5.

  8.    At the time of the collision, Angel Munoz Ortiz was operating a 2003 Chevrolet S10.

  9.    Mr. Miles was traveling northbound on S Parker road just past the intersection of E Temple
  Drive.

  10.   Mr. Miles was traveling in front of the Tolva vehicle.

  11.   Mr. Miles was traveling behind the Munoz Ortiz vehicle.

  12.   Mr. Miles slowed for traffic in front of him.

  13.   Nathan Tolva failed to observe the traffic slowing in front of him.

  14.   The Tolva vehicle impacted the rear of Mr. Miles’ vehicle.

  15.   Mr. Miles was then pushed into the rear of the Munoz Ortiz vehicle.

  16.   Nathan Tolva was traveling at 55 mph prior to impact.

  17.   As a result of the collision, the rear of Mr. Miles’ vehicle sustained significant damage.

  18.   As a result of the collision, the front of Mr. Miles’ vehicle sustained significant damage.

  19.   As a result of the collision, the Tolva vehicle sustained front end damage.

  20.   As a result of the collision, the rear of the Munoz Ortiz vehicle sustained damage.

  21.   Mr. Miles’ vehicle had to be towed from the scene.

  22.   On November 16, 2018, Nathan Tolva was negligent.

  23.   Nathan Tolva caused the collision with Mr. Miles’ vehicle.

  24.   On November 16, 2018, Mr. Miles was injured as a result of the collision.

                                                        2



                                                                                         EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 3 of 10




  25.   Mr. Miles was not negligent on the occasion in question.

  26.   Mr. Miles did not have an opportunity to avoid the collision.

  27.   No third party caused, or contributed to the cause, of the collision.

  28.   No third party caused, or contributed to Mr. Miles’ injuries, damages, and losses.

  29.   On November 16, 2018, Nathan Tolva was insured with Allstate Insurance Company.

  30. Nathan Tolva’s policy of insurance with Allstate provided $100,000/$300,000 in bodily
  injury coverage.

  31. On November 16, 2018, Mr. Miles was insured with Allstate Insurance Company under his
  own personal policy of insurance.

  32. Mr. Miles’ policy of insurance with Allstate provided $100,000/$300,000 in underinsured
  motorist benefits.

  33.   At the time of the collision Mr. Miles was driving for Lyft.

  34. At the time of the collision Mr. Miles was covered through Lyft’s uninsured/underinsured
  policy with Defendant.

  35.   The Lyft policy provided UM/UIM benefits of $1,000,000.00.

  36. Defendant has not provided a copy of the Lyft policy of insurance to Plaintiff despite
  Plaintiff’s request.

  37. Following the collision, on November 16, 2018, Mr. Miles was transported by ambulance to
  Medical Center of Aurora with neck, back, right shoulder and right wrist pain.

  38.   Mr. Miles submitted his claim to Defendant in a timely manner.

  39.   Mr. Miles has cooperated with Defendant in its investigation of his claim.

  40.   Defendant has no reason to assert Mr. Miles failed to cooperate in any way.




                                                     3



                                                                                       EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 4 of 10




        GENERAL ALLEGATIONS REGARDING UNDERINSURED MOTORIST
                        COVERAGE PAYMENTS

  41. On December 4, 2018, Defendant (through York Risk Services Group) requested Mr. Miles
  completed a medical authorization and provider list.

  42. On January 5, 2019, Mr. Miles, through his attorneys, returned the requested medical
  authorization and provider list to Defendant.

  43. On June 25, 2019, Mr. Miles, through his attorneys, submitted medical records and billing
  statements totaling $47,337.27 to Defendant for evaluation and payment of benefits.

  44.   Defendant did not respond to Mr. Miles’ June 25, 2019 correspondence.

  45. On July 1, 2019, Mr. Miles, through his attorneys, submitted medical records and billing
  statements totaling $55,411.27 to Defendant for evaluation and payment of benefits.

  46.   Defendant did not respond to Mr. Miles’ July 1, 2019 correspondence.

  47. On July 3, 2019, Mr. Miles, through his attorneys, submitted medical records from Peak
  Orthopedics to Defendant for evaluation and payment of benefits.

  48.   Defendant did not response to Mr. Miles’ July 3, 2019 correspondence.

  49. On July 9, 2019, Mr. Miles, through his attorneys, informed Defendant that Allstate had
  offered the underlying bodily injury liability policy limits of $100,000 to Mr. Miles and he
  requested consent to settle with the tortfeasor, to be provided within 30 days.

  50. Mr. Miles’ July 9, 2019 letter to Defendant contained proof of the underlying liability policy
  limits and Allstate’s tender letter.

  51. On July 9, 2019, Mr. Miles, through his attorneys, informed Defendant that Mr. Miles had
  undergone lumbar surgery at Parker Adventist Hospital on July 8, 2019.

  52. On July 9, 2019, Defendant stated it could not provide consent to settle until it had the “dec
  page” from Mr. Miles’ personal policy with Allstate.

  53.   On July 9, 2019, Defendant requested Mr. Miles provide “a full demand package to review.”

  54. On July 9, 2019, Mr. Miles, through his counsel, asked Defendant if it had obtained Mr.
  Miles’ personal policy of insurance with Allstate.

                                                     4



                                                                                         EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 5 of 10




  55. Defendant did not respond to Mr. Miles’ July 9, 2019 request regarding obtaining Mr. Miles’
  Allstate policy.

  56. On July 9, 2019, Mr. Miles, through his counsel, provided Defendant with a copy of Mr.
  Miles’ personal Allstate declarations page.

  57. On July 9, 2019, Mr. Miles, through his counsel, asked Defendant to respond to the previous
  requests for underinsured motorist benefits and evaluation of the underinsured motorist claim.

  58. Defendant did not respond to Mr. Miles’ July 9, 2019 request regarding obtaining Mr. Miles’
  Allstate policy or underinsured motorist evaluation.

  59. On August 6, 2019, Mr. Miles, through his attorneys, submitted medical records and billing
  statements totaling $92,127.43 to Defendant for evaluation and payment of benefits.

  60. On August 30, 2019, Mr. Miles, through his attorneys, submitted medical billing statements
  from Diversified Radiology for $3,440 to Defendant for evaluation and payment of benefits owed.

  61. On August 30, 2019, Mr. Miles, through his attorneys, again requested Defendant respond to
  his requests for evaluation of the underinsured motorist claim.

  62. On September 3, 2019, Mr. Miles, through his attorneys, informed Defendant that Allstate
  had paid Mr. Miles’ personal underinsured motorist benefits of $100,000.

  63. On September 11, 2019, Mr. Miles, through his attorneys, submitted medical records and
  billing statements totaling $97,972.39 to Defendant for evaluation and payment of benefits.

  64. On October 1, 2019, Defendant made an offer “in exchange for a release” of $2,000 to Mr.
  Miles.

  65.   Defendant knowingly attempted to negotiate a full and final release on a UIM case.

  66.   Defendant’s policy of insurance does not require the insured to sign a full and final release.

  67. Defendant’s policy of insurance does not require the insured to sign a release with
  confidentiality.

  68. Defendant’s policy of insurance does not require the insured to sign a release with non-
  disparagement.


                                                      5



                                                                                          EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 6 of 10




  69. Defendant did not explain its evaluation of Mr. Miles’ underinsured motorist claim in its
  October 1, 2019 letter.

  70. On October 8, 2019, Mr. Miles, through his attorneys, submitted medical records and billing
  statements totally $99,734.39 to Defendant for evaluation and payment of benefits.

  71. On October 8, 2019, Mr. Miles again asked for a breakdown of Defendant’s evaluation of
  Mr. Miles’ underinsured motorist claim.

  72. On October 16, 2019, Mr. Miles, through his attorneys, submitted medical records and
  billing statements totaling $215,422.39 to Defendant for evaluation and payment of benefits.

  73. On October 16, 2019, Mr. Miles, through his attorneys, asked Defendant to respond to the
  October 8, 2019 letter requesting Defendant’s underinsured motorist evaluation of Mr. Miles’
  claim.

  74. On October 31, 2019, Defendant, through counsel Ryan Gill, requested Mr. Miles’ prior
  medical records.

  75.   Ryan Gil is the claim handler for Defendant.

  76.   Ryan Gil has investigated the claim on behalf of Defendant.

  77.   Ryan Gil has information relevant to Defendant’s claim handling.

  78. On December 11, 2019, Mr. Miles, through his counsel, provided Defendant with the prior
  medical records he was able to obtain at that point.

  79. On December 11, 2019, Mr. Miles, through his counsel, asked Defendant to provide a copy
  of the claim notes regarding what investigation and evaluation had been done so far on Mr. Miles’s
  claim.

  80.   Defendant did not provide Mr. Miles with a copy of the claim notes.

  81. On December 11, 2019, Mr. Miles, through his counsel, asked Defendant to provide copies
  of any records obtained by Defendant pursuant to the medical authorization returned to Defendant
  in January 2019.

  82. Defendant did not provide Mr. Miles with copies of any medical records obtained by
  Defendant pursuant to the medical authorization returned to Defendant in January 2019.


                                                     6



                                                                                         EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 7 of 10




  83.   On March 17, 2020, Defendant requested Mr. Miles complete medical authorizations again.

  84. On April 3, 2020, Mr. Miles, through his attorneys, returned the requested medical
  authorization to Defendant.

  85.   Defendant knowingly refused to provide information requested by Mr. Miles.

  86. Defendant knowingly failed to obtain Mr. Miles’ medical records through the use of the
  medical authorization provided to Defendant on January 5, 2019.

  87. Defendant has not provided a breakdown of its evaluation of Mr. Miles’ underinsured
  motorist claim.

  88. Defendant has not paid benefits in response to all the information Defendant was provided
  by Mr. Miles.

  89.   Defendant has delayed payment of underinsured motorist benefits to Mr. Miles.

  90.   Defendant has failed to pay any underinsured motorist benefits to Mr. Miles.

  91.   Defendant is earning interest on the money it has withheld from Mr. Miles.

  92. Defendant’s failure to pay Mr. Miles results in Defendant favoring its own financial interests
  above those of Mr. Miles.

  93. Defendant’s failures in Mr. Miles’ case fail to meet the standard set for in Defendant’s own
  claim handling manual.

  94.   Defendant has failed to comply with Colorado’s Unfair Claims Settlement Practices Act.

  95.   Defendant has failed to pay undisputed medical bills as required under Fisher v. State Farm.

  96.   Defendant has no documentation in its file that Mr. Miles failed to cooperate with it.

  97.   Defendant has never sent a reservation of rights to Mr. Miles.

                               FIRST CLAIM FOR RELIEF
                         (BREACH OF CONTRACT-UIM BENEFITS)

  97.    Mr. Miles incorporates all prior allegations as though fully set forth herein.


                                                     7



                                                                                          EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 8 of 10




  98.    Sometime prior to the collision, Lyft entered into a contract with Defendant for the purpose
  of obtaining automobile insurance, which policy includes coverage for claims involving
  underinsured motorists. Upon information and belief, at all times pertinent to the within action, all
  the premiums as required under the contract for insurance were paid to Defendant and the Plaintiff
  was a beneficiary of this contract. As a Lyft driver, Mr. Miles is entitled to the full policy benefits of
  Defendant’s policy.

  99.    Mr. Miles has advised Defendant of a claim for underinsured motorist benefits for this
  incident under its policy of insurance, and otherwise fully cooperated with Defendant in connection
  with the claim.

  100. Mr. Miles is an intended beneficiary of Defendant’s insurance policy/contract and is therefore
  entitled to enforce its terms.

  101. Mr. Miles is entitled to be compensated by Defendant for all damages he has incurred,
  including significant medical bills and other expenses, pain, suffering, loss of enjoyment of life, loss
  of earnings and earning capacity, permanency , physical impairment, and disability, under the
  underinsured motorist coverage of the policy.

                                   SECOND CLAIM FOR RELIEF
                                (FIRST PARY STATUTORY CLAIM
                                     UNDER C.R.S. § 10-3-1116)

  102.    Mr. Miles incorporates all prior allegations as though fully set forth herein.

  103. Defendant has denied and delayed payment of underinsured motorist benefits to Mr. Miles
  without a reasonable basis for its action.

  104. Defendant’s unreasonable position and conduct has caused Mr. Miles damage by the loss of
  the compensation that is due to him and which Defendant should have previously paid to him.

  105. In accordance with C.R.S. §10-3-1116, Mr. Miles is entitled to recover from Defendant two
  times the covered underinsured motorist benefits plus reasonable attorney’s fees and court costs.

                                   THIRD CLAIM FOR RELIEF
                                         (BAD FAITH)

  106.    Mr. Miles incorporates all prior allegations as though fully set forth herein.

  107. Defendant owed Mr. Miles a duty to act in good faith in reviewing, adjusting and settling his
  claims.

                                                        8



                                                                                              EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 9 of 10




  108. Defendant breached its duties to its insured, and acted in bad faith, through its conduct as
  described above and by engaging in the following, among other acts:

              (a)     Compelling this Mr. Miles to institute litigation to recover amounts due to him
                      under the underinsured motorist bodily injury liability benefits afforded Mr.
                      Miles under the insurance policy;
              (b)     Favoring the interests of Defendant, an insurer, over those of Mr. Miles, an
                      insured, by withholding benefits and earning interest on the money it withheld;
              (c)     Failing or delaying payment of reasonable compensation for the injuries,
                      damages, and losses Mr. Miles suffered at the hands of an underinsured motorist;
              (d)     Failing to provide a release or copy of the confidentiality and non-disparagement
                      clause language for Mr. Miles to review.

  109.    Defendant’s actions were unreasonable.

  110. Defendant knew its conduct was unreasonable or disregarded the fact that its conduct was
  unreasonable.

  111. As a direct result of Defendant’s breaches of its duties to its insured, Mr. Miles has been
  damaged including, but not necessarily limited to:

              a. Being forced to incur additional costs in litigation;
              b. Enduring the emotional trauma of being unnecessarily involved in a lawsuit with
                 Defendant; and
              c. Being deprived of the use of funds that would otherwise be used for such things as
                 medical treatment and for lost wage coverage which should have been paid by now.


          WHEREFORE, Mr. Miles prays for judgment against Defendant for all general damages,
  economic damages, all statutory and necessary costs including, but not limited to, expert witness fees
  and the expenses incurred in investigation and discovery required to present Mr. Miles’s claims,
  attorney fees and interest from the time of the occurrence, post-judgment interest at the requisite rate,
  and for such other and further relief as this Court shall deem proper, just, and appropriate under the
  circumstances.

          Respectfully, submitted this 6th day of April, 2020.


                                                  FRANKLIN D. AZAR & ASSOCIATES, P.C.
                                                  By: /s/ Jordan S. Coley

                                                       9



                                                                                             EXHIBIT A
Case 1:20-cv-01402-DDD-NYW Document 4 Filed 05/15/20 USDC Colorado Page 10 of 10




                                     Jordan S. Coley, #52152
                                     DezaRae D. LaCrue , #40290
                                     Counsel for Plaintiff
   Plaintiff’s Address:
   4580 South Delaware Street
   Englewood, CO 80110




                                        10



                                                                   EXHIBIT A
